Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating a total loss as a weighted average of calculated segmentation loss and the calculated contour accuracy loss. 
The limitation of calculating a total loss as a weighted average of calculated segmentation loss and the calculated contour accuracy loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “calculating” in the context of this claim encompasses the user manually calculating the amount of loss, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform calculating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating information based on a computed loss) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Allowable Subject Matter



1.	Claims 1-6 and 12-17 are allowed.

	
	          The following is an examiner’s statement of reasons for allowance:  

		Claims 1 and 12 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claim 1 and 12.

	Training different types of Convolutional Neural Networks (CNN) have improved
notably the accuracy of state-of-the-art segmentation techniques. Computing elements of the class (semantic segmentation) by element-wise product of a binarized maps of the ground truth class and binarized maps of predicted class is known (Fernandez-Moral et al. “A new metric for evaluating semantic segmentation: leveraging global and contour accuracy”)

	However, none of the prior art of record teaches or fairly suggests that image processing method for improve accuracy of predicted segmentation mask that generating improved binary contours by compensating 20the contours of the binary contour image buffer with the computed total loss which is a weighted average of the segmentation loss (between manually- segmented masks of the ground-truth RGB image buffer and the predicted segmentation masks) and the contour accuracy loss (between contours of 15the binary contour image buffer and the binary contours of the predicted segmentation masks), and together with combination of other claimed elements as set forth in the independent claims 1 and 12.  Therefore, the claims 1 and 12 are over the prior art of records.

Claims 2-6 and 12-17 are allowed because they are depended on independent claims 1 12.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663